NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a Notice of Allowability addressing applicant’s response 26 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is cancelled.
Claims 2-8 are pending and examined.

Specification
Applicant’s amendment to the specification is entered.

Allowable Subject Matter
Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the fastening system, the base, internally threaded post, at least one bolt, post block, the specifics of each and of the flooring structure and how all of these features interrelate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

With the above reasons, the following is the final status of the claims:
Claim 1 is cancelled.
Claims 2-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649